Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Please amend the claims in the application:
13. (Currently Amended) An apparatus, comprising: a video decoder for decoding image data for a plurality of regions in a picture, wherein the image data is filtered by multiple filters based on region partition information for the plurality of regions, the region partition information defining segmentation of a picture into a plurality of regions the multiple filters being used with in each region, and wherein use the same segmentation based on shared region partition information, and the region partition information is determined for at least one other of the multiple filters, wherein the video decoder uses signaling to allow the decoder to select a particular set of region partition information and filter parameters 

/FRANK F HUANG/Primary Examiner, Art Unit 2485